



Exhibit 10.9.5


AMENDMENT TO THE MARRIOTT INTERNATIONAL, INC. EXECUTIVE DEFERRED COMPENSATION
PLAN, EFFECTIVE JANUARY 1, 2013

--------------------------------------------------------------------------------

RESOLUTION OF
THE CHIEF HUMAN RESOURCES OFFICER
OF MARRIOTT INTERNATIONAL, INC.


WHEREAS, Marriott International, Inc. (“Marriott”) maintains the Marriott
International, Inc. Executive Deferred Compensation Plan (the “Plan”); and


WHEREAS, under Section 7.3 of the Plan, the Board of Directors (“Board”) of
Marriott may amend the Plan from time to time; and


WHEREAS, on August 6, 2009, the Board authorized the Executive Vice President,
Global Human Resources, now the Chief Human Resources Officer, to amend the Plan
as he deems necessary or advisable, provided that no such amendment materially
increases the cost to Marriott of maintaining the Plan;


WHEREAS, the Executive Vice President, Global Human Resources now finds it
advisable and appropriate to amend the Plan’s eligibility provisions;


NOW THEREFORE, BE IT HEREBY RESOLVED that, effective January 1, 2013, the Plan
shall be amended as follows:


1. Section 1.7 shall be amended to read as follows (additions
double-underlined):


1.7    "Compensation" means (a) with respect to Employees, Compensation as
defined for purposes of computing contributions under the Retirement Savings
Plan, determined, however, by including LTCI Compensation, excluding
compensation for payroll periods in which Employees are on non-tax equalized
foreign assignments, and without regard to any Elections made by the Employee to
defer any compensation under this Plan; and (b) with respect to Non-Employee
Directors, fees payable by the Company during the Election Year. Notwithstanding
the preceding sentence, Compensation shall include payments other than severance
made or payable at any time after the Employee’s Separation from Service.
Notwithstanding the foregoing, Compensation for purposes of determining
eligibility under the Plan is defined in Section 1.20(a).


2. Section 1.20(a) shall be amended to read as follows (additions
double-underlined and deletions stricken):


1.20    "Participant" means an individual who meets the requirements of any of
the following paragraphs (a) through (f):


(a)    Employees who satisfy all of the following: (i) they are eligible to
participate in the Retirement Savings Plan and have at least one Year of Service
as of a date in the Election Year; and(ii) their Compensation, as defined below,
is greater than or equal to $165,000 (or, for Election Years commencing on or
after January 1, 2010, the threshold dollar amount established by resolution of
the Administrator) (the “eligibility compensation threshold”); (iii) their
positions are classified at or above Market Reference Code 11 or salary grade
53; (iv) they are exempt from the minimum wage and overtime provisions under





--------------------------------------------------------------------------------





the Fair Labor Standards Act; and (v) they are not employed as temporary
Employees in the Company’s Flex Staffing units; provided, however, that such
Employee’s Election shall be effective solely with respect to Compensation paid
or payable on or after the date such Employee has completed one Year of Service.
An Employee shall become a Participant either on the first day of an Election
Year or (for Election Years beginning on or before January 1, 2012) on March 1
of an Election Year. An Employee may become a Participant on the first day of an
Election Year only if (i) he met all the conditions of the preceding paragraph
as of the first day of such Election Year, and (ii) his Compensation exceeded
the eligibility compensation threshold for the two consecutive calendar years
immediately preceding the Election Year. An Employee may become a Participant on
March 1 of an Election Year only if (i) he met all the conditions of the
preceding paragraph as of the first day of such Election Year, and (ii) his
Compensation exceeded the eligibility compensation threshold for the calendar
year immediately preceding the Election Year (the “prior year”), but not for the
calendar year preceding the prior year.
For purposes of this Section 1.20(a), "Compensation" means, (i) effective for
any Election Year commencing on or after January 1, 2010, the definition of
compensation set forth by resolution of the Administrator; and (ii) for all
prior periods:


With respect to Employees other than commissioned sales executive Employees of
the Marriott Vacation Club International Division of the Company, the sum of the
following: (i) the rate of base pay as of November 1 (or such other date as may
be specified by the Administrator) immediately preceding the Election Year,
annualized; (ii) the executive bonuses, commissions and management quarterly
banquet awards received from January 1 through October 31 (or such other date as
may be specified by the Administrator) of the year preceding the Election Year;
and (iii) with respect to Employees who have review dates between October 31 (or
such other date as may be specified by the Administrator) of the year preceding
the Election Year and the last day of February of the Election Year, the
annualized base pay as determined in (i), above, times 1.04.


With respect to commissioned sales executive Employees of the Marriott Vacation
Club International division of the Company,  the commissions received from
January 1 through October 31 (or such other date as may be specified by the
Administrator) of the year preceding the Election Year, annualized.












* * * *


By:    


____________________________________        ______________________
David A. Rodriguez                        Date
Chief Human Resources Officer


MARRIOTT INTERNATIONAL, INC.





